Emergency Motion in Petition for Writ of Habeas Corpus Dismissed and
Memorandum Opinion filed January 27, 2004








Emergency Motion in
Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
January 27, 2004.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00030-CV
____________
 
IN RE SHERRY LITTLE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF HABEAS CORPUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 14, 2005, relator, Sherry Little,
filed a request for emergency relief, noting that the accompanying petition for
writ of habeas corpus would be filed soon thereafter.  No petition was filed.
We are unable to consider relator=s motion absent the filing of a
petition for writ of habeas corpus. 
Additionally, relator has advised the court that the request for relief
is now moot. Therefore, we dismiss relator=s motion for emergency relief.  
PER CURIAM




Petition Dismissed for Lack of
Jurisdiction and Memorandum Opinion filed January 27, 2005.
Panel consists of Justices
Anderson, Hudson, and Frost.